UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC BERNARD SMITH, a/k/a E, a/k/a Pac-Man,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00012-RLV-2)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Bernard Smith, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Bernard Smith appeals the district court’s order

denying       his   motion    for    reduction     of    sentence       pursuant       to   18

U.S.C. § 3582(c)(2) (2006).                  We have reviewed the record and

find     no    reversible      error.          Accordingly,        we    affirm.            See

Dillon v. United States, __ S. Ct. __, No. 09-6338, 2010 WL

2400109, at *5 (June 17, 2010); United States v. Dunphy, 551

F.3d    247,    251-53      (4th    Cir.),     cert.     denied,    129    S.    Ct.    2401

(2009).        We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented       in     the    materials

before    the       court   and     argument     would    not   aid     the     decisional

process.

                                                                                  AFFIRMED




                                             2